Rothrock, Ch. J.
*2221. promissory note: consideration. *221The answer avers that the reform school *222was located at Eldora, and that the notes in suit, with others, were given to secure such location. In tlie foregoing statement of facts we have only given the substance of the answer. We do not understand that the pleader intended to charge the trustees with corruptly exacting a donation from the citizens of Hardin county to be appropriated to the use of the trustees, and yet a strict construction of the answer might lead to that conclusion. Taking the answer in connection with the demurrer and the argument of counsel, altogether, we suppose the question intended to be presented is whether the trustees had the power under the law to receive donations or subscriptions for the purpose of procuring a site for the erection of the reform school buildings. As we understand it these notes were given not for the private purposes of the trustees, but that the proceeds thereof might be used for the benefit of the enterprise which they were charged with the duty of carrying out. The only question, then, .is, were the notes void and without consideration because the trustees exceeded their power or authority in receiving them for the benefit of the State, or rather for the benefit of the institution.
The act authorizing the location is as follows:
“Section 1. The Iowa Reform School for juvenile offenders shall be, and the same is, hereby, permanently located.
“See. 2. The board of trustees of said reform school are hereby instructed and required to make said location of sufficient area for all probable demands of the institution, to be in a healthy place, where fuel and building material are abundant and cheap, and easily accessible from all parts of the State. The lands so selected shall be deeded to the State and properly recorded.
“Sec. 3. The said board shall, after advertising for at least three weeks, contract for the erection of the necessary buildings for said institution, taking good and sufficient security for the faithful performance of said contracts.
“Sec. 4. There is hereby appropriated out of any money *223in the State treasury not otherwise appropriated the sum of forty-five thousand dollars, or so much thereof as may be needed for the purposes of this act. ”
It is argued that the board of trustees is not a corporation. This is undeniably correct. The trustees are merely the agents of the State, and they possess such powers to bind the State as are conferred upon them by statute, with, perhaps, such implied powers as necessarily arise from those expressly conferred.
They were empowered by this statute to select a site having certain prescribed advantages. The answer avers that the site selected met the requirements of the statute, and the argument is that the trustees were bound to make the location at that place. We think they were not required to do ■so, but might have located it at any other place which fulfilled the requirements of the law. The law did not provide how the trustees should contract for the necessary land for the location, nor what amount they should' pay therefor. That was left in their discretion. It seenm to us if the citizens of Hardin county raised a subscription to purchase the necessary land for a location, provided the location was made where they desired it to be, no provision of the law was violated. And as the school has been located at the place designated, and the makers of the notes have received all the supposed benefits of the location of their choice, we are aware. of no rule of law or morals that would be violated by requiring payment of these obligations. The State does not repudiate these contracts, and we can see no reason why the makers of the notes should do so. It is notorious that the ■citizens of certain localities raise large amounts in gratuities for the establishment of mills, manufactories, etc., and for the building of railroads and other improvements, and no question is or can be made as to the sufficiency of the consideration enuring to those contributing to, or contracting to pay for, such purposes. The principle is the same in the case at bar.
*224The defendant, having received the consideration he contracted for, cannot now be allowed to disregard his contract.
Affirmed.